DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                GERRY PARISH,
                                  Petitioner,

                                      v.

                          STATE OF FLORIDA,
                             Respondent.

                                No. 4D19-1043

                             [January 8, 2020]

   Petition for writ of habeas corpus to the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan, Jr.,
Judge; L.T. Case No. 98-018372CF10A.

   Gerry Parish, South Bay, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for respondent.

PER CURIAM.

   Affirmed without prejudice to the petitioner filing a petition for writ of
mandamus concerning his pending October 2018 Florida Rule of Criminal
Procedure 3.850 motion.

WARNER, MAY and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.